Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
12, 2009








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed March 12, 2009.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-09-00190-CV
____________
 
IN RE ANDRES WAIBEL, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On February 26, 2009, relator, Andres Waibel, filed a
petition for writ of mandamus in this court. 
See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P.
52.  In the petition, relator requests
that we compel the respondent, the Honorable Roberta Lloyd, presiding judge of
County Court at Law No. 4 of Harris County, to continue the March 2, 2009 bench
trial, enter a docket control order setting deadlines for discovery,
intervention, or parties, and setting a trial date no earlier than forty-five
days from the date of the docket control order. 
On February 27, 2009, we issued an order staying the March 2, 2009 bench
trial, and requested a response from real party in interest, Melinda Thompkins.





On March 4, 2009, relator and Thompkins filed a notice in
this court of their agreement that the trial court sign a docket control order
setting deadlines for discovery, intervention, or parties, and setting a trial
date no earlier than forty-five days from the date of the docket control
order.  Relator=s requested relief is moot.  
Accordingly, we deny relator=s petition for writ of mandamus.  We further lift the stay issued on February
27, 2009.  
 
PER CURIAM
 
Panel consists of
Chief Justice Hedges and Justices Anderson and Seymore.